The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte et al. (US Patent Application Publication 2019/0221705, hereinafter referred to as Schulte). 
As to claim 10, Schulte teaches 10. A method for growing at least one layer of a semiconductor device using a reactor comprising at least one source zone and at least one deposition zone wherein the method comprises hydride vapor phase epitaxy (HYPE) using at least one group III metal, at least one group V hydride gas, and an inert carrier gas. [Fig.1; ¶0033 for example]
As to claim 11, Schulte teaches 11. The method of claim 10 wherein the at least one source zone is at a temperature of up to about 800 °C, and wherein the at least one deposition zone is at a temperature of up to about 700 °C. [¶0027]
As to claim 12, Schulte teaches 12. The method of claim 10 wherein the at least one layer of the semiconductor device is GaAs. [¶0027]
As to claim 13, Schulte teaches 13. The method of claim 12 wherein the GaAs growth rate is up to 528 μm/h. [¶0027]
As to claim 14, Schulte teaches 14. The method of claim 10 wherein the growth rate of the at least one layer of a semiconductor device is improved by up to 32 percent when compared to using H2 as a carrier gas in the reactor instead of the inert gas. [¶0027]
As to claim 15, Schulte teaches 15. The method of claim 10 wherein a volumetric flow rate of the inert carrier gas and group V hydride gas is up to 5000 sccm. [¶0057]
As to claim 16, Schulte teaches 16. The method of claim 10 wherein a volumetric flow rate for the group V hydride gas is up to 100 sccm. [¶0057]
As to claim 17, Schulte teaches 17. The method of claim 10 wherein a partial pressure for the group V hydride gas within the inert carrier gas is up to 0.01 atm. [¶0058]
As to claim 20, Schulte teaches 20. The method of claim 12 wherein an electron concentration of the GaAs layer is up to 9.9 x 1018 cm-3. [¶0064]
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 18-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Schulte in view of D'Evelyn et al. (U.S. Patent 9,650,723, hereinafter referred to as D'Evelyn).
As to claim 18, Schulte may not explicitly teach 18. The method of claim 12 wherein a surface roughness of the GaAs layer is below 0.8 nm.
D'Evelyn teaches this limitation […After thinning, the surface may require deposition of a bonding layer and subsequent polishing to prepare the surface for bonding. Preferably the final root-mean-square surface roughness is <1.0 nm….(c28 L42-45)]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Schulte and D'Evelyn to “use a smooth surface" in Schulte according to D'Evelyn, for the further advantage of “preparing the surface for subsequent processing step such as bonding”.
As to claim 19, Schulte and D'Evelyn teach 19. The method of claim 12 wherein an electron mobility of the GaAs layer is up to 1600 cm2/V-s. […The free-standing ammonothermal group III metal nitride wafer may be characterized by n-type electrical conductivity, with a carrier concentration between about 1×10.sup.17 cm.sup.−3 and about 3×10.sup.19 cm.sup.−3 and a carrier mobility greater than about 100 cm.sup.2/V-s. In alternative embodiments, the free-standing ammonothermal group III metal nitride wafer is characterized by p-type electrical conductivity, with a carrier concentration between about 1×10.sup.15 cm.sup.−3 and about 1×10.sup.19 cm.sup.−3 …(c46L29~c47L10)]



Conclusion
Claims 10-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816